Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 2, claims 10-26 in the reply filed on 5/24/2022 is acknowledged.  Claims 1-9 and 27-32 are withdrawn from prosecution.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/20/2019 and 9/24/2020 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 10-26 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2015/0132494 A1) to Luo et al.  (hereinafter Luo).
Luo is directed toward vanadium dioxide composite matrix films.  Luo discloses at paragraph [0010] that the invention is drawn to a polymer film using vanadium dioxide composites. Luo discloses at paragraph [0011] that vanadium dioxide composite powders are grafted doped with an oxide M.  Luo discloses at paragraph [0019] that the elements M that form an oxide are amorphous oxides of Mo and Ti that would form a passivating layer with a vanadium oxide core.  Luo discloses at paragraph [0021] that the doped vanadium powders may have a snowflake shape, which is similar to a nanostar.  Luo discloses at paragraph [0026] that the powders may contain silane layers for adhesion.  Luo discloses at paragraph [0051] that the vanadium oxide powder is mixed with a polymer emulsion and applied to a substrate.  Luo discloses at paragraph [0075] that the polymer emulsion may be a polyurethane, which forms the polymer matrix.  Luo discloses at paragraph [0042] that Fig 3 shows the composite vanadium powder polymer matrix having an optical transmittance within Applicants range of 10% to 90%, occurs between 740nm and 950 nm.   Luo discloses at paragraph [0025] that a surfactant including a Fluor surfactant may be used.   Luo discloses a polymer slurry that would be expected to have a viscosity from 5 mPas to 15 mPas that would allow film formation.  Luo discloses at paragraph [0048] that the dispersion agents are 0.02% to 2% by weight of the composition.  Luo discloses at paragraph [0051] that the composition is 10% to 60% of the vanadium powder that forms a 5:1 ratio that reads on Applicants ratio of 10:1 to 0.1:1.  Luo discloses at paragraph [0018] that the temperature range is 20 to 70C that reads on Applicants range of -20C to 100C.  Luo discloses each and every element as arranged in claims 10-26.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0132494 A1) to Luo et al.  (hereinafter Luo).
Luo is directed toward vanadium dioxide composite matrix films.  Luo discloses at paragraph [0010] that the invention is drawn to a polymer film using vanadium dioxide composites. Luo discloses at paragraph [0011] that vanadium dioxide composite powders are grafted doped with an oxide M.  Luo discloses at paragraph [0019] that the elements M that form an oxide are amorphous oxides of Mo and Ti that would form a passivating layer with a vanadium oxide core.  Luo discloses at paragraph [0021] that the doped vanadium powders may have a snowflake shape, which is similar to a nanostar.  Luo discloses at paragraph [0026] that the powders may contain silane layers for adhesion.  Luo discloses at paragraph [0051] that the vanadium oxide powder is mixed with a polymer emulsion and applied to a substrate.  Luo discloses at paragraph [0075] that the polymer emulsion may be a polyurethane, which forms the polymer matrix.  Luo discloses at paragraph [0042] that Fig 3 shows the composite vanadium powder polymer matrix having an optical transmittance within Applicants range of 10% to 90%, occurs between 740nm and 950 nm.   Luo discloses at paragraph [0025] that a surfactant including a Fluor surfactant may be used.   Luo discloses a polymer slurry that would be expected to have a viscosity from 5 mPas to 15 mPas that would allow film formation.  Luo discloses at paragraph [0048] that the dispersion agents are 0.02% to 2% by weight of the composition.  Luo discloses at paragraph [0051] that the composition is 10% to 60% of the vanadium powder that forms a 5:1 ratio that reads on Applicants ratio of 10:1 to 0.1:1.  Luo discloses at paragraph [0018] that the temperature range is 20 to 70C that reads on Applicants range of -20C to 100C.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Luo to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 10-26.  

10.	Claims 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0132494 A1) to Luo et al.  (hereinafter Luo) in view of the teachings of (US 7,460,289 B2) to Pichot et al.  (hereinafter Pichot).
Luo is directed toward vanadium dioxide composite matrix films.  Luo discloses at paragraph [0010] that the invention is drawn to a polymer film using vanadium dioxide composites. Luo discloses at paragraph [0011] that vanadium dioxide composite powders are grafted doped with an oxide M.  Luo discloses at paragraph [0019] that the elements M that form an oxide are amorphous oxides of Mo and Ti that would form a passivating layer with a vanadium oxide core.  Luo discloses at paragraph [0021] that the doped vanadium powders may have a snowflake shape, which is similar to a nanostar.  Luo discloses at paragraph [0026] that the powders may contain silane layers for adhesion.  Luo discloses at paragraph [0051] that the vanadium oxide powder is mixed with a polymer emulsion and applied to a substrate.  Luo discloses at paragraph [0075] that the polymer emulsion may be a polyurethane, which forms the polymer matrix.  Luo discloses at paragraph [0042] that Fig 3 shows the composite vanadium powder polymer matrix having an optical transmittance within Applicants range of 10% to 90%, occurs between 740nm and 950 nm.   Luo discloses at paragraph [0025] that a surfactant including a Fluor surfactant may be used.   Luo discloses a polymer slurry that would be expected to have a viscosity from 5 mPas to 15 mPas that would allow film formation.  Luo discloses at paragraph [0048] that the dispersion agents are 0.02% to 2% by weight of the composition.  Luo discloses at paragraph [0051] that the composition is 10% to 60% of the vanadium powder that forms a 5:1 ratio that reads on Applicants ratio of 10:1 to 0.1:1.  Luo discloses at paragraph [0018] that the temperature range is 20 to 70C that reads on Applicants range of -20C to 100C.
Pichot is directed toward electrochromic materials.    Luo and Pichot are both directed toward electrochromic materials and therefore analogous art.   Pichot teaches at (C3, L19) uses an oxide layer to passivate the core.   Pichot teaches at (C2, L60) that the metal oxide is a vanadium oxide.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Luo in view of the teachings of Pichot to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 10-26.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766